In an action brought to have the transfer of the bankrupt’s business set aside as in fraud of creditors, judgment in favor of plaintiff awarding such relief reversed on the law, with costs, and the complaint dismissed, with costs. We are of the opinion that the evidence is insufficient to warrant the judgment entered. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings will be made in conformity therewith. Lazansky, P. J., Young and Johnston, JJ., concur; Hagarty and Davis, JJ., dissent and vote to affirm. Settle order on notice.